DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 8/23/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “a housing for receipt therein of the three plates of the retroreflector,…wherein a height of the housing is configured to be smaller in distance than the clear aperture distance in a direction that is parallel to the axis of the retroreflector.”  Applicants argue that Brier cannot “receive any portion of the panels.”
The Examiner respectfully disagrees. As previously noted, Bleier discloses a retroreflector comprising (i) three plates (30/40/50, first/second/third panels) having optically flat reflective surfaces disposed at right angles to each other (the panels are disposed at right angles to each other, (see figures 1-2), (ii) a clear aperture distance (i.e. distance between the top of the panels), and (iii) an axis aligned equidistantly from the three plates, wherein the axis extends from a vertex of the retroreflector (the retroreflector is symmetric so the axis is aligned equidistantly from the three plates),
a housing (100, base element) for receipt therein of the three plates of the retroreflector (base element receives the retroreflector), and
wherein a height of the housing is configured to be smaller in distance than the clear aperture distance in a direction parallel to the axis of the retroreflector (see figures 1-2, the height is smaller than the width of the retroreflector) [col. 6, line 57 to col. 7, line 59].
As shown in annotated figure 2 below, the curvature of the base element means that the retroreflectors are received within the housing.  Further, due to the upwardly bent portion of the housing, the height of the housing is smaller than the clear aperture distance in a direction parallel to the axis of the retroreflector.

    PNG
    media_image1.png
    370
    313
    media_image1.png
    Greyscale

As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-18, 21-25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleier et al. (US 9,798,051).
Consider claim 1, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, comprising:
a retroreflector comprising (i) three plates (30/40/50, first/second/third panels) having optically flat reflective surfaces disposed at right angles to each other (the panels are disposed at right angles to each other, (see figures 1-2), (ii) a clear aperture distance (i.e. distance between the top of the panels), and (iii) an axis aligned equidistantly from the three plates, wherein the axis extends from a vertex of the retroreflector (the retroreflector is symmetric so the axis is aligned equidistantly from the three plates),
a housing (100, base element) for receipt therein of the three plates of the retroreflector (base element receives the retroreflector), and
at least one mounting element extending from the retroreflector (90, protruding member extends from the panel), wherein the mounting element at least partially secures the retroreflector to the housing (see figure 1, the protruding member is used for securing the retroreflector to the base element),
wherein a height of the housing is configured to be smaller in distance than the clear aperture distance in a direction parallel to the axis of the retroreflector (see figures 1-2, the vertical height is smaller than the width of the retroreflector) [col. 6, line 57 to col. 7, line 59].
Consider claim 2, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the mounting element at least partially secures the retroreflector to the housing with a screwless attachment means (adhesive 92 can be used to partially secure the retroreflector to the base element) [col. 8, lines 23-43].
Consider claim 3, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the mounting element comprising a mounting pin (90, protruding member is shaped like a pin) [col. 9, lines 44-51].
Consider claim 4, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the mounting pin extends from one of the three plates of the retroreflector (see figure 1, the protruding member 90 extends from plate 30) [col. 8, lines 23-55].
Consider claim 5, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the retroreflector is further secured to the housing through at least partial contact with a portion of at least one plate to the housing (plate 30 contacts the upper element 60 of the mount 10) [col. 8, lines 23-55].
Consider claim 6, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the housing comprising an interior mounting surface for receipt of the at least partial contact of the portion of the at least one plate (the hole 62 has a surface for contact with the adhesive) [col. 8, lines 23-55].
Consider claim 10, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the housing has different external diameter sections (see figure 1, the housing base element extends in different directions with different diameters, i.e. distances from a center point) [col. 8, lines 1-44].
Consider claim 11, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the housing has a screw or bolt pattern for connection of the housing to a supporting structure (screw 80, provides a connection of the housing to a support structure) [ col. 8, lines 1-44].
Consider claim 12, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the retroreflector assembly further comprises a ring that can be joined to at least the housing (see figure 1, hole 62 comprises a ring that can be joined to the housing) [col. 8, lines 1-44].
Consider claim 13, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the retroreflector assembly further comprising clamping means for the assembly to be retained to at least one other device or surface (The clamping means is interpreted to be a screw. Threaded extending member 123 provides means to connect the retroreflector to a support structure 140) [col. 7, lines 36-59].
Consider claim 14, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the clamping means comprises at least one of or any combination of clamps, screws, threads, springs, and hinges (123, threaded member is considered to be a screw) [col. 7, lines 36-59].
Consider claim 15, Bleier et al. disclose a method for a retroreflector assembly comprising a retroreflect that includes (i) three plates (30/40/50, first/second/third panels) having optically flat reflective surfaces disposed at right angles to each other (the panels are disposed at right angles to each other, see figures 1-2), (ii) a clear aperture distance (i.e. distance between the top of the panels), and (iii) an axis aligned equidistantly from the three plates, wherein the axis a vertex of the retroreflector (the retroreflector is symmetric so the axis is aligned equidistantly from the three plates), 
a housing (100, base element) for receipt therein of the three plates of the retroreflector (base element receives the retroreflector), 
at least one clamping means (123, threaded member), configured to retain the assembly to at least one other device or surface (the threaded extending member provides attachment to the support structure 140), 
at least one mounting element (90, protruding member) extending from retroreflector,
wherein the at least one clamping means for the assembly to be retained to wherein the clamping means comprises at least one of or any combination of clamps, screws, threads, springs and hinges (threaded member 123 is a screw), 
wherein the mounting element at least partially secures the retroreflector to the housing (the mounting pin 90 at least partially secures the retroreflector to the base element), and
wherein the housing is configured to be shorter than the clear aperture distance in a direction parallel to the axis of the retroreflector (see figures 1-2, the vertical height is smaller than the width of the retroreflector), 
the method comprising the steps of:
joining at least the clamping means to the retroreflector assembly (i.e. the screw is threaded), and attaching at least the clamping means to at least one other device or surface (the threaded member is secured to support structure 140) [col. 8, lines 23-43].
Consider claim 16, Bleier et al. disclose the method for the retroreflector assembly, the mounting element comprises a mounting pin (90, protruding member is shaped like a pin) [col. 9, lines 44-51].
Consider claim 17, Bleier et al. disclose the method for the retroreflector assembly comprising the further step of extending the mounting pin from one of the three plates of the retroreflector (see figure 1, the protruding member 90 extends from plate 30) [col. 8, lines 23-55].
Consider claim 18, Bleier et al. disclose the method for the retroreflector assembly, wherein the retroreflector is further secured to the housing, comprising a receptacle for receipt therein of the retroreflector assembly, and wherein the housing is in at least partial contact with a portion of at least one plate to the housing (plate 30 contacts the upper element 60 of the mount 10) [col. 8, lines 23-55].
Consider claim 21 Bleier et al. disclose the method for the retroreflector assembly, wherein the housing has different external diameter sections (see figure 1, the housing base element extends in different directions with different diameters) [col. 8, lines 1-44].
Consider claim 22, Bleier et al. disclose the method for the retroreflector assembly, wherein the housing has a screw or bolt pattern for connection of the housing to a supporting structure (screw 80, provides a connection of the housing to a support structure) [ col. 8, lines 1-44].
Consider claim 23, Bleier et al. disclose the method for the retroreflector assembly, wherein the retroreflector assembly further comprises a ring that can be joined to at least the housing (see figure 1, hole 62 comprises a ring that can be joined to the housing) [col. 8, lines 1-44].
Consider claim 24, Bleier et al. disclose the method for the retroreflector assembly, wherein the retroreflector assembly further comprises clamping means for the assembly to be retained to another device (The clamping means is interpreted to be a screw. Threaded extending member 123 provides means to connect the retroreflector to a support structure 140) [col. 7, lines 36-59].
Consider claim 25, Bleier et al. disclose a retroreflector assembly, comprising: 
a retroreflector comprising (i) three plates (30/40/50, first/second/third panels) having optically flat reflective surfaces disposed at right angles to each other (the panels are disposed at right angles to each other, see figures 1-2), (ii) a clear aperture distance (i.e. distance between the top of the panels), and (iii) an axis aligned equidistantly from the three plates, wherein the axis extends from a vertex of the retroreflector (the retroreflector is symmetric so the axis is aligned equidistantly from the three plates),
a housing (100, base element) for receipt therein of the three plates of the retroreflector (base element receives the retroreflector), and
at least one screw-based mounting element extending from the retroreflector (screw 80 extends from the retroreflector), wherein the mounting element at least partially secures the retroreflector to the housing by interfacing directly into at least one of the plates (the protruding member extends from plate 30 and secures the base element 100 to the retroreflector via screw 80) and wherein the mounting element is captured within the housing (see figure 1, the screw element is located within the base element 100) [col. 6, line 57 to col. 7, line 59].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleier et al. (US 9,798,051) (hereinafter Bleier ‘051) in view of Bleier (US 6,786,608) (hereinafter Bleier ‘608).
Consider claim 7, Bleier ‘051 does not explicitly disclose that the interior mounting surface of the housing is substantially tangent with at least the three plates of the retroreflector.  Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) disclose that the interior mounting surface of the housing is substantially tangent with at least the three plates of the retroreflector (the retroreflector mount 10, is substantially tangent with the three plates) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mounting surface of Bleier ‘051 to be substantially tangent, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Consider claim 8, the modified Bleier ‘051 reference discloses a retroreflector assembly wherein the housing has a screw or bolt pattern for connection of the housing to a supporting structure (screw 80, provides a connection of the housing to a support structure) [ col. 8, lines 1-44].
Consider claim 9, Bleier ‘051 does not explicitly disclose that the housing is rotationally symmetric. Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) that the housing is rotationally symmetric (see figure 1, the retroreflector mount 10 is rotationally symmetric) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the housing of Bleier ‘051 to be symmetric, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Consider claim 19, Bleier ‘051 does not explicitly disclose that the housing is rotationally symmetric. Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) that the housing is rotationally symmetric (see figure 1, the retroreflector mount 10 is rotationally symmetric) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the housing of Bleier ‘051 to be symmetric, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Consider claim 20, Bleier ‘051 does not explicitly disclose that the housing is approximately tangent with at least the three plates of the retroreflector. Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) that the housing is approximately tangent with at least the three plates of the retroreflector (the retroreflector mount 10, is substantially tangent with the three plates) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mounting surface of Bleier ‘051 to be substantially tangent, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872